USCA11 Case: 21-11560      Date Filed: 04/15/2022   Page: 1 of 5




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-11560
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
MICHAEL EUGENE READ,


                                           Defendant-Appellant.


                   ____________________

          Appeal from the United States District Court
               for the Middle District of Florida
          D.C. Docket No. 2:15-cr-00006-SPC-MRM-1
                   ____________________
USCA11 Case: 21-11560             Date Filed: 04/15/2022         Page: 2 of 5




2                          Opinion of the Court                      21-11560


Before JORDAN, NEWSOM, and MARCUS, Circuit Judges.
PER CURIAM:
        Michael Read, a federal prisoner, appeals pro se the district
court’s denial of his compassionate release motion under 18 U.S.C.
§ 3582(c)(1)(A), as amended by the First Step Act. 1 Read argues the
district court abused its discretion in concluding that a sentence re-
duction was not warranted in his case. After thorough review, we
affirm.
       We review a district court’s denial of an eligible defendant’s
request for compassionate release under 18 U.S.C. § 3582(c)(1)(A)
for abuse of discretion. United States v. Bryant, 996 F.3d 1243, 1251
(11th Cir. 2021). A district court abuses its discretion if it applies an
incorrect legal standard, follows improper procedures in making
the determination, or makes findings of fact that are clearly erro-
neous. United States v. Khan, 794 F.3d 1288, 1293 (11th Cir. 2015).
       A district court has no inherent authority to modify a de-
fendant’s sentence and may do so only when authorized by a stat-
ute or rule. United States v. Puentes, 803 F.3d 597, 605-06 (11th
Cir. 2015). The First Step Act amended 18 U.S.C. § 3582(c)(1)(A)
to allow a district court to reduce a term of imprisonment, upon
the defendant’s motion, after considering the factors set forth in 18
U.S.C. § 3553(a) if it finds that extraordinary and compelling


1 Pub. L. No. 115-391, 132 Stat. 5194, 5239 (Dec. 21, 2018) (“First Step Act”).
USCA11 Case: 21-11560         Date Filed: 04/15/2022      Page: 3 of 5




21-11560                Opinion of the Court                          3

reasons warrant such a reduction. See First Step Act § 603; 18
U.S.C. § 3582(c)(1)(A).
        To reduce a sentence, the district court must find that ex-
traordinary and compelling reasons warrant such a reduction, con-
sider the § 3553(a) factors “to the extent that they are applicable,”
and find that a reduction is consistent with applicable policy state-
ments issued by the Sentencing Commission. First Step Act § 603;
18 U.S.C. § 3582(c)(1)(A). All three conditions are necessary for a
reduction. United States v. Tinker, 14 F.4th 1234, 1237 (11th Cir.
2021). For purposes of a defendant’s § 3582(c)(1)(A) motion, the
district court’s discretion to find extraordinary and compelling cir-
cumstances is limited to those listed in U.S.S.G. § 1B1.13. Bryant,
996 F.3d at 1262–63. One circumstance constituting an extraordi-
nary and compelling reason is a prisoner’s medical condition, if he
is suffering from a serious physical or mental condition that sub-
stantially diminishes his ability to provide self-care in prison and
from which he is not expected to recover. U.S.S.G. § 1B1.13, com-
ment. (n.1(A)).
       The § 3553(a) sentencing factors include the seriousness of
the offense and the need for the sentence to promote respect for
the law, provide just punishment, and afford adequate deterrence.
18 U.S.C. § 3553(a). It is not necessary for the district court to state
on the record that it has explicitly considered each of the factors or
to discuss each of them. United States v. Kuhlman, 711 F.3d 1321,
1326 (11th Cir. 2013). The weight given to each factor lies within
USCA11 Case: 21-11560         Date Filed: 04/15/2022     Page: 4 of 5




4                       Opinion of the Court                 21-11560

the district court’s sound discretion, and it may reasonably attach
great weight to a single factor. Id. at 1327.
       Under the prior panel precedent rule, a prior panel’s holding
is binding on all subsequent panels unless and until it is overruled
or undermined to the point of abrogation by the Supreme Court
or by this Court sitting en banc. United States v. Archer, 531 F.3d
1347, 1352 (11th Cir. 2008). The prior panel precedent rule applies
even if there is “a perceived defect in the prior panel’s reasoning or
analysis as it relates to the law in existence at that time.” United
States v. Golden, 854 F.3d 1256, 1257 (11th Cir. 2017) (quotations
omitted).
       Here, the district court did not abuse its discretion in deny-
ing Read’s motion. For starters, our binding precedent has estab-
lished that “district courts may not reduce a sentence under Section
3582(c)(1)(A) unless a reduction would be consistent with [§]
1B1.13.” Bryant, 996 F.3d at 1262. And we are bound by Bryant
because it has not been overruled or undermined to the point of
abrogation. See Archer, 531 F.3d at 1352; Golden, 854 F.3d at 1257.
Thus, the district court properly applied § 1B1.13 when considering
Read’s motion.
       The district court also sufficiently analyzed the § 3553(a) fac-
tors to find that they did not warrant Read’s early release even if he
had shown extraordinary and compelling circumstances. 18 U.S.C.
§ 3582(c)(1)(A). Among other things, the district court found that
Read’s crime was serious because he was in possession of more
than 25,000 images of child pornography and distributed them to
USCA11 Case: 21-11560         Date Filed: 04/15/2022    Page: 5 of 5




21-11560               Opinion of the Court                         5

others. See id. § 3553(a). In addition to seriousness of the offense,
the district court considered several other sentencing goals, includ-
ing promoting respect for the law, providing just punishment and
providing adequate deterrence. Id. The district court also specifi-
cally stated that it had considered the progress Read had made
while incarcerated. Moreover, even if the district court did not ex-
pressly consider every § 3553(a) factor, we’ve held that the district
court need not state on the record that it has done so, and it was
ultimately within the district court’s discretion to place more
weight on the seriousness of his offense. See Kuhlman, 711 F.3d at
1326–27. On this record, we cannot say that the district court
abused its discretion in finding that the § 3553(a) sentencing factors
did not warrant Read’s compassionate release. See Tinker, 14 F.4th
at 1237. Further, we need not consider whether Read abandoned
a challenge to the district court’s finding that he was a danger to
the community -- the district court’s evaluation of the sentencing
factors alone was sufficient to deny his motion. See id. Accord-
ingly, we affirm.
      AFFIRMED.